193 F.2d 492
In re JOURNAL-NEWS CORP.
No. 128, Docket 22192.
United States Court of Appeals Second Circuit.
Argued Dec. 7, 1951.Decided Dec. 20, 1951.

Frederick Katz, New York City, David Samuelsohn, New York City, of counsel, for appellants.
Nathan B. Fogelson, New York City, for appellee.
Before SWAN, Chief Judge L. HAND and AUGUSTUS N. HAND, Circuit Judges.
PER CURIAM.


1
An arrangement under Chapter XI affects only the unsecured creditors of the debtor.  11 U.S.C.A. § 706.  The bankruptcy court has exclusive jurisdiction of the debtor and his property.  11 U.S.C.A. § 711.  But the debtor has no property interest in the shares of its stock owned by its stockholders.  Consequently the court had no jurisdiction to restrain disposal of their stock.  See In re Hotel Martin Co. of Utica, 2 Cir., 94 F.2d 643; In re Gobel, 2 Cir., 80 F.2d 849.  The restraining order is reversed.